Citation Nr: 0304012	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines




THE ISSUE

Whether the appellant has qualifying service for purposes of 
entitlement to VA benefits. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the RO which determined 
that the appellant did not have qualifying service for 
purposes of entitlement to VA benefits.


FINDING OF FACT

The United States service department has certified that the 
appellant has had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces. 


CONCLUSION OF LAW

The appellant does not have qualifying service for purposes 
of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, prior to date of the instant claim, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  On 
August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, which 
in any event are not applicable in the instant case, the 
final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The Board notes that the appellant was notified in February 
2001 that the RO denied his claim based on the absence of his 
name from a roster of recognized guerillas.  He was notified 
in November 2001 that his claim remained denied in light of a 
response from the National Personnel Records Center (NPRC) 
indicating that he did not have valid military service with 
the United States Armed Forces.  The appellant was issued a 
statement of the case in May 2002 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision; the 
statement of the case thereby informed the appellant of the 
information and evidence necessary to substantiate his claim.  
The Board notes that the statement of the case provided the 
appellant with the pertinent provisions of the VCAA.  The 
Board also notes that since, as will be discussed below, it 
is the law which is dispositive of the instant claim, there 
is no need to advise the appellant of the respective burdens 
carried by VA and the appellant in obtaining any evidence in 
the instant appeal.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The Board notes that, effective April 18, 2001, 38 C.F.R. 
§ 3.203 was amended to authorize VA to accept photocopies of 
service documents as evidence of military service if they are 
certified to be true and exact copies of documents acceptable 
to VA by an accredited agent, attorney or service 
organization representative who has successfully completed 
VA-prescribed training on medical records.  See 66 Fed. Reg. 
19,857-19,858 (Apr. 18, 2001).  The Board notes that the 
appellant is not represented in the instant appeal, and that 
no representative has, at any point, submitted photocopies of 
service documents.  In addition, the appellant has admitted 
that he was never processed by American liberation forces, 
thereby conceding, in essence, that no service documents 
exist that would establish any qualifying military service.  

The Board also notes that during the pendency of the instant 
appeal, 38 C.F.R. § 3.8 was re-designated as 38 C.F.R. 
§ 3.40, and 38 C.F.R. § 3.9 was re-designated as 38 C.F.R. 
§ 3.41.  See 66 Fed. Reg. 66,763 (Dec. 27, 2001).  No changes 
relevant to the disposition of the instant appeal were made 
to either regulation concomitant with the re-designations.

In light of the above, the Board concludes that the appellant 
will not be prejudiced as a result of the Board proceeding to 
decide his claim without first notifying him of the above 
amendments to 38 C.F.R. §§ 3.8, 3.9 and 3.203.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

With respect to VA's duty to assist the appellant, the record 
reflects that the RO obtained pertinent information from the 
appropriate service department.  While the appellant has 
identified several additional persons who purportedly can 
verify his participation in wartime service with guerilla 
forces, as will be discussed in further detail below, any 
statements in support of the appellant would not qualify as 
verification of service under 38 C.F.R. § 3.203.  The Board 
is unaware of any other outstanding information or evidence 
that would be relevant to the instant appeal.  Accordingly 
the Board finds that VA's duty to assist the appellant has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  There accordingly is no prejudice to the 
appellant in adjudicating his claim at this time.  See 
Bernard, supra.

The appellant maintains that he has qualifying service for 
purposes of entitlement to VA benefits.  He maintains that he 
had wartime guerilla service in a unit that was in the 
service of the Armed Forces of the United States from 
November 1942 to March 1946.  Specifically, he contends that 
he was assigned to the 2nd Battalion, 77th Infantry, 7th 
Military District Headquarters during the above period.  He 
explains that he was never processed by the U.S. liberation 
forces because he was sick and lacked transportation when the 
American processing team arrived.  He has submitted 
affidavits from persons who claim that they served with the 
appellant in the 2nd Battalion, 77th Infantry, 7th Military 
District.

In September 2001, the NPRC reported that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.

Under the law, a person must qualify as a "veteran" in 
order for him or his dependents to establish entitlement to 
VA benefits.  See, e.g., 38 U.S.C.A. §§ 1110, 1310 (West 
2002).  A "veteran" is defined as "a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).  See 
38 C.F.R. § 3.1(d) (to the same effect).  The term "active 
military, naval, or air service" includes service before 
July 1, 1946, in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated 
July 26, 1941, including among such military forces organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, but only for purposes of benefits under (1) 
contracts of National Service Life Insurance entered into 
before February 18, 1946, (2) chapter 10 of title 37, United 
States Code, and (3) chapters 11, 13 (except § 1312(a)), and 
23 an 24 of title 38.  See 38 U.S.C.A. § 107(a) (West 2002); 
38 C.F.R. §§ 3.40, 3.41 (2002).

VA has promulgated a regulation, 38 C.F.R. § 3.203, which 
governs the evidentiary requirements for establishing service 
for VA benefits purposes.  The regulation provides, in part, 
as follows:

§ 3.203 Service records as evidence of 
service and character of discharge.

(a) Evidence submitted by a claimant. For 
the purpose of establishing entitlement 
to pension, compensation, dependency and 
indemnity compensation or burial benefits 
[VA] may accept evidence of service 
submitted by a claimant (or sent directly 
to [VA] by the service department), such 
as a DD Form 214, Certificate of Release 
or Discharge from Active Duty, or 
original Certificate of Discharge, 
without verification from the appropriate 
service department if the evidence meets 
the following conditions:

(1) The evidence is a document issued by 
the service department. . . ; and

(2) The document contains needed 
information as to length, time and 
character of service; and

(3) In the opinion of [VA] the document 
is genuine and the information contained 
in it is accurate.

	 *	*	*

(c) Verification from the service 
department. When the claimant does not 
submit evidence of service or the 
evidence submitted does not meet the 
requirements of paragraph (a) of this 
section . . . , [VA] shall request 
verification of service from the service 
department.

The United States Court of Appeals for Veterans Claims 
(Court) examined § 3.203 in Duro v. Derwinski, 2 Vet. App. 
530 (1992).  There, the Court stated:

It is patently clear from the provisions 
of section 3.203 that the Secretary [of 
VA] has made service department 
verification a requirement for 
establishing that a VA claimant served in 
the U.S. Armed Forces (or, in this case, 
in the Philippines Commonwealth Army in 
service of the U.S. Armed Forces).  The 
provision in paragraph (a) allows VA to 
accept evidence submitted by the veteran 
without service department verification 
only if that evidence is itself a 
document issued by the department and VA 
is satisfied as to its authenticity and 
accuracy.  The issuance of this 
regulation was within the scope of VA's 
statutory authority to prescribe specific 
regulations regarding the "proof" of 
service.  38 U.S.C. § 501(a)(1).  
Therefore, VA is prohibited from finding, 
on any basis other than a service 
department document, which VA believes to 
be authentic and accurate, or service 
department verification, that a 
particular individual served in the U.S. 
Armed Forces.  It is clear, then, that 
service department findings are binding 
on VA for purposes of establishing 
service in the U.S. Armed Forces.

Id. at 532 (citation omitted).  See also Soria v. Brown, 118 
F.3d 747, 749 (Fed. Cir. 1997), cert. denied, 522 U.S. 958 
(1997) ("Philippine veterans are not eligible for veterans' 
benefits unless a United States service department documents 
or certifies their service.").

In the present case, the Board finds that the appellant does 
not have qualifying service for purposes of entitlement to VA 
benefits.  Although he asserts that he had wartime guerilla 
service in a unit that was in the service of the Armed Forces 
of the United States from November 1942 to March 1946, and 
has submitted supporting affidavits from persons who claim to 
have served with him or who otherwise know of his service, 
the United States service department has certified that the 
appellant has had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  The Board 
moreover points out that the appellant has essentially 
admitted that no service documents exist that would show he 
served as he has maintained, inasmuch as he indicated that he 
was never processed by the American liberation forces.  

Inasmuch as the Board is bound by the service department 
findings, and because the Board is prohibited from finding on 
any other basis that the appellant has the requisite service, 
the appeal must be denied.


ORDER

The appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

